t c memo united_states tax_court earl w and marilyn l mcclaskey petitioners v commissioner of internal revenue respondent docket no filed date edward t perry for petitioners david rakonitz for respondent memorandum findings_of_fact and opinion haines judge respondent determined that petitioners are liable for additions to tax for negligence under sec_6653 of dollar_figure and dollar_figure for and respectively and 1unless otherwise indicated section references are to the internal_revenue_code in effect for the years at issue rule references are to the tax_court rules_of_practice and procedure continued under sec_6653 for percent of the interest due on dollar_figure and dollar_figure respectively the issue for decision is whether respondent timely mailed notices of the beginning of an administrative_proceeding nbaps and notices of final_partnership_administrative_adjustment fpaas with respect to contra costa jojoba research partners ccjrp for the years at issue findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in california when their petition was filed after attending seminars in on the benefits of investing in the research_and_development of methods of growing and enhancing jojoba plants petitioners decided to invest in ccjrp a limited_partnership that purported to do work with the jojoba plant in they received a 857-percent interest in ccjrp in exchange for dollar_figure cash and a dollar_figure promissory note continued amounts are rounded to the nearest dollar 2in their pretrial memorandum petitioners raised the issue of whether they were negligent in claiming losses with respect to ccjrp on their and returns in their opening and reply briefs petitioners expressly state that the only issue for decision is whether respondent timely mailed nbaps and fpaas it is clear that petitioners intended to abandon or concede all other issues because petitioners bear the burden_of_proof on those issues see rule a we need not address them in and ccjrp provided petitioners schedules k-1 partner’s share of income credits deductions etc in which ccjrp allocated petitioners ordinary losses of dollar_figure and dollar_figure respectively in turn on their and joint form sec_1040 u s individual_income_tax_return petitioners claimed ordinary losses with respect to their interest in ccjrp of dollar_figure and dollar_figure respectively on date respondent issued fpaas for and to ccjrp’s tax_matters_partner on date a petition in the name of ccjrp charles b toepfer tax_matters_partner was filed with the court at docket no on date to settle the case at docket no the tax_matters_partner and respondent filed a stipulation to accept and be bound by the result in utah jojoba i research v commissioner utah jojoba i a test case at docket no petitioners testified that the only documents they received with respect to ccjrp were schedules k-1 and that they knew nothing of the partnership proceedings we issued our opinion in utah jojoba i on date holding that the partnership was not entitled to deduct its losses for research_and_development expenditures see utah jojoba i research v commissioner tcmemo_1998_6 on date the court entered a decision against ccjrp sustaining the partnership_item adjustments as determined and set forth in the fpaas that decision was not appealed on june and date respondent timely issued petitioners affected items notices of deficiency for the years at issue disallowing the ccjrp losses petitioners claimed petitioners timely filed a petition and trial was held on date notice of partnership proceedings required opinion the tax treatment of a partnership_item generally is determined at the partnership level pursuant to the unified_audit and litigation procedures set forth in sec_6221 through tax equity and fiscal responsibility act of publaw_97_248 96_stat_648 on the other hand nonpartnership_items are determined at the individual partner level 97_tc_575 partnership items include each partner’s proportionate share of the partnership’s aggregate items of income gain loss deduction or credit sec_6231 sec_3the limitations_period in this case expired on date year and days after the court’s date decision was entered see secs d a ghose v commissioner tcmemo_2008_80 4these procedures apply with respect to all taxable years of a partnership beginning after date 87_tc_1279 87_tc_783 n a -1 a i proced admin regs a nonpartnership item is an item which is not a partnership_item sec_6231 and sec_6223 generally provides that the commissioner shall mail to each partner an nbap with respect to a partnership_item as well as an fpaa resulting from any such proceeding sec_6223 provides that the commissioner’s failure to provide notice of partnership-level proceedings to a partner may result in that partner’s share of partnership items being treated as nonpartnership_items see sec_6231 petitioners contend that the ccjrp partnership items became nonpartnership_items by virtue of respondent’s failure to notify them of partnership-level proceedings see 102_tc_683 if respondent did not provide petitioners with proper notice of the partnership proceedings and petitioners’ share of partnership items is treated as a nonpartnership item the validity of the affected items deficiency notices is in question see id pincite the commissioner cannot issue a valid affected items deficiency_notice to a partner if that partner’s share of partnership items is entitled to nonpartnership item treatment id where the 5the parties dispute the effect of respondent’s failure to mail an nbap if an fpaa is properly mailed because we determine that nbaps were timely mailed we need not address the parties’ arguments on this point validity of an affected items deficiency_notice is questioned in this manner the commissioner must demonstrate that he complied with the notice requirements set forth in sec_6223 id pincite as is the case with a notice_of_deficiency the validity of properly mailed partnership notices is not contingent upon actual receipt by either the tax_matters_partner or a notice_partner id pincite 89_tc_806 downs v commissioner tcmemo_2000_155 mailing of the nbaps as evidence of the mailing of the nbap on date respondent introduced an nbap mailing log and the testimony of peggy allred who is familiar with the practices and procedures for mailing nbaps during the relevant period for the years at issue respondent did not mail nbaps by certified mail in respondent tracked nbap mailings using a log the nbap mailing log is dated date which matches the date on the nbap the log is initialed which shows it was reviewed for accuracy the log shows petitioners’ names address percentage interest in ccjrp and petitioner husband’s social_security_number 6respondent mailed the nbaps and fpaas to petitioners’ home address where they had lived since petitioners do not claim that the notices were sent to an incorrect address rather they claim that the notices were not mailed at all as evidence of the timely mailing of the nbap on date respondent introduced the testimony of peggy allred and a certification of nbap notices which respondent used to track the mailing of nbaps in the date of the certification matches the date on the nbap the certification shows petitioners’ names address percentage ownership in ccjrp and petitioner husband’s social_security_number it is signed and dated date the evidence indicates that respondent complied with all applicable procedures in mailing the nbaps at issue nevertheless petitioners testified that they did not receive the nbaps as with an fpaa actual receipt of the nbap is not necessary crowell v commissioner supra pincite petitioners presented no other evidence which would tend to indicate the nbaps were not properly mailed we therefore find on the preponderance_of_the_evidence that the nbaps for the years at issue were timely mailed to petitioners 7respondent’s disclosure_office was at first unable to provide petitioners copies of certain nbaps and fpaas because the examination file was missing these documents were later found we draw no inference from respondent’s temporary inability to locate the file sec_6223 provides that an nbap be mailed more than days before the date that the commissioner mails the fpaa to the tax_matters_partner respondent mailed the and nbaps on date and date respectively and the fpaas on date more than days later mailing of the fpaas as evidence of the timely mailing of the fpaas on date respondent introduced into evidence fpaa certified mail listings for the years at issue and the testimony of susan kent who is familiar with respondent’s practices and procedures for fpaa mailings in in respondent mailed fpaas by certified mail and tracked fpaa mailings by using an fpaa certified mail listing see wayne caldwell escrow pship v commissioner tcmemo_1996_401 after preparation of the mail listings respondent would correct any discrepancies between the actual mail dates and the dates on the listing as shown by postmaster stamps the postmaster reviewed the fpaa certified mail listings for accuracy the postmaster stamped both listings with the date date petitioners’ names address and ownership_interest in ccjrp are on both fpaa certified mail listings along with petitioner husband’s social_security_number an fpaa certified mail listing is highly probative evidence of the fact and date of mailing id see 94_tc_82 there is a strong presumption in the law that a properly addressed letter will be delivered or offered for delivery to the addressee 75_tc_318 affd without published opinion 673_f2d_1332 7th cir further it is clear that in general and in the absence of evidence to the contrary compliance with certified mail procedures raises a presumption of official regularity in delivery with respect to notices sent by the commissioner see 724_f2d_808 9th cir 530_f2d_781 8th cir 119_tc_183 the evidence indicates that respondent complied with all procedures in mailing the fpaas at issue petitioners testified that they did not receive the fpaas and that if delivery had been attempted they would have accepted it they further testified that they were unaware of the disallowance of ccjrp’s losses as stated previously actual receipt of the fpaas is not required crowell v commissioner supra pincite petitioners failed to present any other evidence that would indicate the fpaas were not properly mailed therefore we find on the preponderance_of_the_evidence that respondent timely mailed petitioners fpaas with respect to ccjrp for the years at issue conclusion because respondent timely mailed all notices required by sec_6223 the partnership items are not entitled to sec_6223 provides that the commissioner shall mail an fpaa to a notice_partner within days of the mailing of the fpaa to the tax_matters_partner respondent mailed the fpaas to the tax_matters_partner on date and to the notice partners on date less than days later nonpartnership item treatment under sec_6223 accordingly the notices of deficiency are valid and petitioners are liable for the additions to tax in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we find them to be moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
